2014 WI 129

                  SUPREME COURT              OF     WISCONSIN
CASE NO.:                2013AP1163-CR
COMPLETE TITLE:          State of Wisconsin,
                                   Plaintiff-Respondent,
                              v.
                         Kearney W. Hemp,
                                   Defendant-Appellant-Petitioner.



                            REVIEW OF A DECISION OF THE COURT OF APPEALS
                           (Reported at 353 Wis. 2d 146, 844 N.W.2d 421)
                                     (Ct. App. 2014 – Published)
                                       PDC No.: 2014 WI App 34

OPINION FILED:           December 18, 2014
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:           October 7, 2014

SOURCE OF APPEAL:
   COURT:                Circuit
   COUNTY:               Milwaukee
   JUDGE:                Jean A. DiMotto

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
       For the defendant-appellant-petitioner, there were briefs
by   James        B.    Duquette   and   Seymour    Kremer   Koch      Lochowicz    &
Duquette LLP, Elkhorn, and oral argument by James B. Duquette.


       For    the       plaintiff-respondent,      the   cause   was    argued     by
Christine A. Remington, assistant attorney general, with whom on
the brief was J.B. Van Hollen, attorney general.


       An amicus curiae brief was Jill Kastner, Shelia Sullivan,
Erica Seitzer-Beckman, and Elyce Wos on behalf of Legal Action
of Wisconsin.
    An amicus curiae brief was filed by Kelli S. Thompson and
Colleen D. Ball on behalf of the Office of the State Public
Defender.




                             2
                                                                         2014 WI 129
                                                                NOTICE
                                                  This opinion is subject to further
                                                  editing and modification.   The final
                                                  version will appear in the bound
                                                  volume of the official reports.
No.   2013AP1163-CR
(L.C.     2009CF4636)

STATE OF WISCONSIN                            :            IN SUPREME COURT

State of Wisconsin,

              Plaintiff-Respondent,
                                                                     FILED
       v.
                                                                DEC 18, 2014
Kearney W. Hemp,
                                                                   Diane M. Fremgen
              Defendant-Appellant-Petitioner.                   Clerk of Supreme Court




       REVIEW of a decision of the Court of Appeals.                 Reversed and

cause remanded.


       ¶1     MICHAEL   J.   GABLEMAN,   J.        We    review      a    published

decision of the court of appeals1 affirming the Milwaukee County

circuit court's order denying Kearney Hemp's ("Hemp") petition

for expungement.2       At Hemp's sentencing, the circuit court found

Hemp eligible for expungement conditioned upon his successful

       1
           State v. Hemp, 2014 WI App 34, 353 Wis. 2d 146, 844 N.W.2d
421.
       2
           The Honorable Jean A. DiMotto, presiding.
                                                                             No.    2013AP1163-CR



completion of probation.              Hemp petitioned for expungement a year

after successfully completing probation but the circuit court

denied his petition, concluding that not only did Hemp have the

responsibility to petition for expungement, but that he also had

the responsibility to do so in a timely fashion.                                    The circuit

court     explained     that     Hemp's       "desire      for        expungement        did   not

ripen     until    he     was   charged       with        new    offenses          in   Walworth

County."       "The       implied     time     element . . . coupled                    with   the

defendant's tardy action in seeking expungement" led the circuit

court to deny his petition.

      ¶2     The     court       of     appeals          affirmed,           concluding        the

expungement statute, Wis. Stat. § 973.015 (2009-10)3, required

Hemp to forward his "certificate of discharge" to the circuit

court.     State v. Hemp, 2014 WI App 34, ¶10, 353 Wis. 2d 146, 844
N.W.2d 421.        The court explained that Hemp's failure to forward

his     certificate       for    over     a    year       after        the     Department       of

Corrections       (DOC)    discharged         him    from       probation          rendered    his

petition for expungement tardy.                    Id.
      ¶3     Three      issues      are   presented             for    our     consideration:

1) whether         Hemp's        successful              completion           of        probation

automatically entitled him to expungement; 2) whether Wis. Stat.

§ 973.015 places any burden on Hemp to petition the circuit

court within a certain period of time in order to effectuate

expungement; and 3) whether the circuit court could reverse the

      3
       All subsequent references to the Wisconsin Statutes are to
the 2009-10 version unless otherwise noted.


                                               2
                                                                              No.     2013AP1163-CR



decision       it    made        at    sentencing       to        find   Hemp       eligible    for

expungement conditioned upon the successful completion of his

sentence.

     ¶4        First,       we    hold     that       the        successful     completion       of

probation automatically entitled Hemp to expungement.                                     Second,

we hold Wis. Stat. § 973.015 is unambiguous and places no burden

on Hemp to petition for expungement within a certain period of

time because the duty to forward the certificate of discharge

rests    solely       with       the    "detaining          or    probationary       authority."

Finally,    we      hold     the       circuit    court          improperly     exercised       its

discretion when it reversed the decision it made at sentencing

to   find      Hemp     eligible         for     expungement.             Accordingly,          the

decision of the court of appeals is reversed, and we remand to

the circuit court with the instructions that the clerk of courts

expunge Hemp's record.

               I. FACTUAL BACKGROUND AND PROCEDURAL HISTORY

     ¶5     On      October       13,    2009,        the    Milwaukee        County     District

Attorney's Office charged Hemp with one count of possession with
intent    to     deliver         THC    (tetrahydrocannabinols),                200     grams    or

less, contrary to Wis. Stat. § 961.41(1m)(h)1, a Class I felony.

A conviction for a Class I felony subjects a defendant to a

maximum term of imprisonment of three years and six months.4

Wis. Stat. § 939.50(3)(i).                     Hemp subsequently pleaded guilty.


     4
       For the purposes of our discussion, we need recite only
the maximum term of imprisonment. A recitation of the potential
fines is unnecessary.


                                                  3
                                                                   No.    2013AP1163-CR



In     exchange      for   Hemp's     guilty     plea,    the     State    agreed    to

recommend probation with 90 days conditional jail time, various

treatment       based      conditions,     and    to     take     no     position    on

expungement.          The circuit court sentenced5 Hemp to one year in

the House of Corrections, consecutive to any other sentence,

stayed for 18 months of probation with 30 days of conditional

jail time.         As conditions of probation, the court ordered that

Hemp       continue     psychological      treatment       with    his     counselor,

maintain       absolute      sobriety,     and     complete       fifty    hours     of

community      service.         Further,    the    circuit      court     found     Hemp

eligible       for     expungement      conditioned       upon     the     successful

completion of probation.6

       ¶6     On     December    9,    2011,     the     DOC    notified     Hemp    he

successfully completed and was discharged from probation.                           The

DOC issued Hemp a certificate of discharge, dated December 15,

2011, which it also forwarded to the "court of record."                             The


       5
       "Probation itself is generally not a sentence." State v.
Horn, 226 Wis. 2d 637, 647, 594 N.W.2d 772 (1999).         "[I]f a
person is convicted of a crime, the court, by order, may
withhold   sentence   or   impose   sentence . . . and   stay   its
execution, and in either case place the person on probation to
the department for a stated period, stating in the order the
reasons therefor."       Wis. Stat.     § 973.09(1)(a) (2013-14).
However,   in   Matasek   we   concluded   that   "§ 973.015   [the
expungement statute] itself views probation as a sentence."
State v. Matasek, 2014 WI 27, ¶36, 353 Wis. 2d 601, 846 N.W.2d
811.
       6
       There is no dispute that at the time of sentencing in
Milwaukee County Hemp was eligible for expungement under Wis.
Stat. § 973.015(1)(a).


                                           4
                                                                        No.     2013AP1163-CR



circuit court's "Criminal Court Record" entry for January 24,

2012, states: "Notice of case status change" "Probation/Extended

Supervision status: Discharged."                    The certificate of discharge

informed the parties "You [Hemp] were placed on probation.                                The

department          having     determined      that       you   have    satisfied       said

probation, it is ordered that effective December 9, 2011, you

are discharged absolutely."

       ¶7      On    October     8,    2012,       the    Walworth      County     District

Attorney's Office charged Hemp with possession of THC, second or

subsequent          offense,     contrary      to     Wis.      Stat.    § 961.41(3g)(e)

(2011-12),         and    possession    of    drug       paraphernalia,       contrary     to

Wis.       Stat.    § 961.573(1)       (2011-12).          Realizing      the     Milwaukee

County      Class     I   felony   conviction         (possession       with     intent    to

deliver THC, 200 grams or less) had not been expunged, as the

conviction was the basis for the second or subsequent enhancer

in Walworth County, Hemp filed Form CR-266,7 "Petition to Expunge

Court Record of Conviction" with the Milwaukee County circuit

court on October 30, 2012.                   Hemp did not attach the discharge
certificate issued by the DOC.                     In response, the circuit court

requested proof that Hemp successfully completed probation and



       7
       This form is the product of the Wisconsin Records
Management Committee, a committee of the Director of State
Court's Office and a mandate of the Wisconsin Judicial
Conference.   Wisconsin Stat. § 758.18(1) (2013-14) requires the
Judicial Conference to "adopt standard court forms for use by
parties and court officials in all civil and criminal actions
and proceedings in the circuit court."


                                               5
                                                                        No.    2013AP1163-CR



paid his financial obligations; however, Hemp's counsel did not

respond.

       ¶8        On   December     12,   2012,      Hemp        again    petitioned       for

expungement and attached the requested proof.                        In an order dated

January 3, 2013, the circuit court ordered Hemp to submit a

"personal         statement"       indicating     why      he     thought      expungement

should      be    granted     despite       the   pending        charges      in   Walworth

County.        Hemp subsequently filed such a statement and the State

filed a response, arguing Hemp had the responsibility to forward

the certificate of discharge to the circuit court in a timely

manner.        On March 4, 2013, the circuit court issued a decision

and    order      denying     expungement.          The    circuit      court      explained

Hemp's      "desire     for    expungement        did     not    ripen     until     he   was

charged with new offenses in Walworth County" and "[t]he implied

time element in the expungement statute as argued by the State

coupled with the defendant's tardy action in seeking expungement

[led] the court to deny his petition."

       ¶9        On   July   22,    2013,    Hemp    appealed       this      order.       On
February 4, 2014, the court of appeals                          affirmed the circuit

court's order denying expungement.                     Hemp, 353 Wis. 2d 146, ¶1.

The court of appeals concluded that, per Wis. Stat. § 973.015,

upon     the      successful       completion     of      probation      Hemp      had    the

responsibility to petition the circuit court for expungement,

using Form CR-266, and to forward his certificate of discharge

to the circuit court.                Id., ¶¶13, 15.             The court of appeals

further concluded that Wis. Stat. § 973.015 implicitly requires
a defendant seeking expungement to petition the circuit court in
                                              6
                                                                            No.     2013AP1163-CR



a timely fashion based on the ordinary definition of "upon,"

meaning     "immediately        following;           very    soon     after."         Id.,    ¶15

(citing     to     Wis.       Stat.       § 973.015(2)          which       states      "[u]pon

successful       completion          of    the        sentence        the     detaining        or

probationary authority shall issue a certificate of discharge

which shall be forwarded to the court of record and which shall

have the effect of expunging the record").                           The court of appeals

further concluded the petition must be approved by the circuit

court before expungement is effectuated.                         Id.       Because Hemp did

not petition the circuit court until a year after his discharge,

the court of appeals affirmed the circuit court's order denying

Hemp expungement.         Id., ¶16.

      ¶10    The dissent disagreed with the propositions that the

defendant     is    responsible           for    forwarding          the    certificate        of

discharge     to    the    circuit        court        and    that    the     circuit       court

retains discretion to deny expungement.                         Id., ¶¶19, 26 (Curley,

J.,   dissenting).             The    dissent          noted:    "[t]he           statute    says

absolutely       nothing       about       the       person     who     has        successfully
completed his sentence taking any affirmative action to obtain

the expungement."             Id., ¶20 (Curley, J., dissenting).                        Rather,

the dissent argued the detaining or probationary authority bears

the burden of both issuing the certificate and forwarding the

certificate        to   the    circuit       court.           Id.,     ¶21        (Curley,    J.,

dissenting).        The dissent explained it would be unfair to punish

Hemp for not forwarding the discharge certificate because the

statute provides no notice that he is required to do so.                                     Id.,
¶26 (Curley, J., dissenting).                        According to the dissent, "the
                                                 7
                                                                          No.    2013AP1163-CR



statute's    clear        and     unambiguous          wording"         states     that    the

issuance of the certificate by the detaining or probationary

authority    "ha[s]        the   effect    of     expunging         the    record."         Id.

(Curley, J., dissenting).

      ¶11   Hemp     petitioned          this    Court       for     review,       which     we

granted on June 12, 2014.

                                II. STANDARD OF REVIEW

      ¶12   This         case    requires        us     to    construe           Wis.     Stat.

§ 973.015.        This presents a question of law, which we review de

novo.     Vill. of Shorewood v. Steinberg, 174 Wis. 2d 191, 201,

496 N.W.2d 57 (1993).

      ¶13   Statutory interpretation begins with the language of

the statute, and, if the language is unambiguous, we apply the

statute's plain language to the facts at hand.                             Id.     Statutory

language is examined within the context in which it is used.

Alberte v. Anew Health Care Servs., Inc., 2000 WI 7, ¶10, 232
Wis. 2d 587, 605 N.W.2d 515.                "Words are ordinarily interpreted

according to their common and approved usage; technical words
and phrases and others that have a particular meaning in the law

are     ordinarily        interpreted       according          to       their      technical

meaning."     State v. Matasek, 2014 WI 27, ¶12, 353 Wis. 2d 601,

846 N.W.2d 811.             Further, statutes are interpreted to avoid

surplusage, giving effect to each word.                       Id.         "Moreover, words

are given meaning to avoid absurd, unreasonable, or implausible

results     and     results       that     are    clearly          at     odds     with    the

legislature's        purpose."            Id.,        ¶13;    see         also    State      v.
Hanson, 2012 WI 4,     ¶17,    338 Wis. 2d      243,        808 N.W.2d
8
                                                                          No.     2013AP1163-CR



390 ("'Context          and        [statutory]      purpose         are     important        in

discerning the plain meaning of a statute.' . . . We favor an

interpretation that fulfills the statute's purpose.") (citation

omitted).

      ¶14   However,          if    the   statute      is     ambiguous,         we   examine

extrinsic sources, such as legislative history, to ascertain the

legislature's intent; a statute is ambiguous if the language

reasonably gives rise to two or more different meanings.                                   State

ex rel. Kalal v. Circuit Court for Dane Cnty., 2004 WI 58, ¶¶47,

50-51, 271 Wis. 2d 633, 681 N.W.2d 110.

                                     III. DISCUSSION

      ¶15   We first consider whether Hemp's successful completion

of   probation     automatically            entitled     him       to   expungement,        and

conclude    that    it    did.         We    then   address         whether       Wis.   Stat.

§ 973.015 places any burden on Hemp to petition the circuit

court   within      a    certain       time    frame     in    order        to    effectuate

expungement, and conclude the statutory duty unambiguously rests

with the detaining or probationary authority, not with Hemp.
Finally, we consider whether the circuit court could reverse the

decision    it     made       at    sentencing      to      find    Hemp        eligible    for

expungement conditioned upon the successful completion of his

sentence, and conclude it could not.                        We therefore reverse the

court of appeals and remand for further proceedings.

     A. Hemp's Successful Completion of Probation Automatically

                          Entitled Him to Expungement.

      ¶16   We first consider whether Hemp's successful completion
of   probation     automatically            entitled     him   to       expungement.         We
                                              9
                                                                 No.    2013AP1163-CR



conclude that it did.             Upon successfully completing probation,

Hemp's expungement could not be revoked and, as we will explain

below, Hemp's "probationary authority" had the duty to take the

necessary steps to effectuate Hemp's expungement.

    ¶17       The   expungement      statute,     Wis.   Stat.     § 973.015,     is

clear:

    (1)(a) . . . when a person is under the age of 25 at
    the time of the commission of an offense for which the
    person has been found guilty in a court for violation
    of a law for which the maximum period of imprisonment
    is 6 years or less, the court may order at the time of
    sentencing that the record be expunged upon successful
    completion of the sentence if the court determines the
    person will benefit and society will not be harmed by
    this disposition.

        . . .

    (2) A person has successfully completed the sentence if
    the person has not been convicted of a subsequent
    offense and, if on probation, the probation has not
    been revoked and the probationer has satisfied the
    conditions of probation. Upon successful completion of
    the sentence the detaining or probationary authority
    shall issue a certificate of discharge which shall be
    forwarded to the court of record and which shall have
    the effect of expunging the record. If the person has
    been imprisoned, the detaining authority shall also
    forward a copy of the certificate of discharge to the
    department.
We have construed this statute to mean "if a circuit court is

going    to   exercise      its    discretion     to   expunge    a    record,   the

discretion      must   be   exercised       at   the   sentencing      proceeding."

Matasek, 353 Wis. 2d 601, ¶45.

    ¶18       Before   beginning      our    analysis    we   wish      to   briefly

explain expungement.              "It is the intent of           [expungement]    to
provide an alternative to [the] procedures in the criminal code

                                        10
                                                          No.    2013AP1163-CR



relating to conviction and sentencing."           Wis. Stat. § 54.01(2)

(1975-76).8     At the heart of the expungement statute lies an

intention "to provide a break to young offenders who demonstrate

the ability to comply with the law" by successfully completing

and   being    discharged    from     their    sentences.         State    v.

Leitner, 2002 WI 77, ¶38, 253 Wis. 2d 449, 646 N.W.2d 341.

      ¶19   Expungement   offers    young     offenders   a     fresh    start

without the burden of a criminal record and a second chance at

becoming law-abiding and productive members of the community.

Expungement allows individual defendants a chance to move past

the barriers that can be created by a criminal record by giving

them "an incentive to rehabilitate," which, in turn, "promotes

the public's safety."       Jon Geffen & Stefanie Letze, Chained to

the Past: An Overview of Criminal Expungement Law in Minnesota-

State v. Schultz, 31 Wm. Mitchell L. Rev. 1331, 1335 (2005)

(internal     citations   omitted).         Indeed,   expungement       allows

"offenders to . . . present themselves to the world—including

      8
       Wis. Stat. § 973.015 was included as Assembly Substitute
Amendment 1 to 1975 Assembly Bill 222, §711m. The drafting file
for the substitute amendment, which is included in the drafting
file for Laws of 1975, ch. 39, does not contain any statements
concerning why the language was included or even who requested
its inclusion.    However, the criteria for a youthful offender
disposition under Ch. 54 and expungement under Wis. Stat.
§ 973.015 were the same——a person under the age of 21, and a
finding that the person will benefit and society will not be
harmed.    Compare Wis. Stat. § 54.03(1)(a) and (b) (1975-
76) with Wis. Stat. § 973.015(1).      This history, along with
their simultaneous enactment, reflects that the two statutes
were aimed at achieving the same goals for the same type of
offenders.


                                    11
                                                                      No.      2013AP1163-CR



future       employers—unmarked         by    past        wrongdoing."            Hemp,    353
Wis. 2d 146, ¶17.

       ¶20     The legislature, by enacting Wis. Stat. § 973.015, not

only "provide[d] a break to young offenders who demonstrate the

ability to comply with the law" but also "provide[d] a means by

which trial courts may, in appropriate cases, shield youthful

offenders      from      some    of   the     harsh       consequences        of    criminal

convictions."          Leitner, 253 Wis. 2d 449, ¶38 (internal quotation

marks    and    citations       omitted).           The   subsequent      amendments       to

§ 973.015 show a consistent legislative effort to expand the

availability of expungement to include a broader category of

youthful offenders.             This legislative effort is reflected in the

language      of   the    relevant     statute,       in    that,     originally,         only

those 21 years or younger who were found guilty of an offense

for which the maximum penalty was one year or less in the county

jail    were    eligible        for   expungement.           Laws   of    1975      ch.   39,

§ 711m.       However, Wis. Stat. § 973.015 has since been amended to

apply to those 25 years or younger who are found guilty of an
offense for which the maximum period of imprisonment is six

years or less.         Wis. Stat. § 973.015 (1)(a).

       ¶21     Thus,     Wisconsin's     expungement         statute      indicates       our

legislature's willingness (as expressed by the plain language of

the statute) to help young people who are convicted of crimes

get back on their feet and contribute to society by providing

them     a    fresh     start,    free       from    the     burden      of   a     criminal

conviction.        Through expungement, circuit court judges can, in


                                              12
                                                                       No.      2013AP1163-CR



appropriate            circumstances,       help       not     only    the         individual

defendant, but also society at large.

       ¶22    With these broad foundational principles in mind, we

now return to the text of the expungement statute.                                  Wisconsin

Stat.       § 973.015(2)        explains        how   an     individual       successfully

completes a sentence.               "A person has successfully completed [a]

sentence if the person has not been convicted of a subsequent

offense and, if on probation, the probation has not been revoked

and the probationer has satisfied the conditions of probation."

Wis. Stat. § 973.015(2).                  Thus, an individual defendant like

Hemp who is on probation successfully completes probation if (1)

he    has    not       been   convicted    of    a    subsequent      offense;       (2)   his

probation has not been revoked; and (3) he has satisfied all the

conditions of probation.               These (and these alone) are the only

requirements           Wis.   Stat.   § 973.015(2)          places    on   an      individual

defendant like Hemp to successfully complete probation.

       ¶23    If a probationer satisfies these three criteria, he

has     earned         expungement,       and    is    automatically         entitled      to
expungement of the underlying charge.                        See Matasek, 353 Wis. 2d
601, ¶45.              Thus, the court of appeals was incorrect when it

concluded          a     defendant    is        not   automatically          entitled      to

expungement            upon   the   successful        completion      of     his    sentence

because      he        must   first   petition        for    expungement,       which      the

circuit court must approve.                 The court of appeals' construction

reads requirements into the statute that simply are not present.

See Brauneis v. State, Labor & Indus. Review Comm'n, 2000 WI 69,
¶27, 236 Wis. 2d 27, 612 N.W.2d 635 ("We should not read into
                                                13
                                                                         No.       2013AP1163-CR



the statute language that the legislature did not put in.").                                    If

a    circuit    court        finds     an   individual         defendant       eligible        for

expungement          and   conditions          expungement       upon       the    successful

completion      of     the    sentence,        then     the    plain    language          of   the

statute indicates that once the defendant successfully completes

his sentence, he has earned, and is automatically entitled to,

expungement.

       ¶24     The     record          clearly       indicates        Hemp        successfully

completed      probation.             First,     Hemp    was    not    convicted          of   any

subsequent offense while on probation.                        Second, Hemp's probation

was not revoked.           As the relevant certificate indicates, the DOC

discharged       Hemp      from       probation      effective        December       9,    2011,

having "satisfied said probation."                      Finally, Hemp satisfied all

the conditions of probation and paid all his supervision fees.

Nothing in Wis. Stat. § 973.015 authorizes the circuit court to

revisit,       impose      new     requirements,         or    otherwise          reverse      its

decision       to     find       an     individual       eligible       for       expungement

conditioned         upon     the      successful      completion       of    the     sentence.
Matasek, 353 Wis. 2d 601, ¶45.                       In accordance with the plain

language of Wis. Stat. § 973.015, Hemp's successful completion

of probation automatically entitled him to expungement of his

conviction.

    B. The Duty to Forward the Certificate of Discharge Rests with

                    the Detaining or Probationary Authority.

       ¶25     Next, we consider whether Wis. Stat. § 973.015 places

any burden upon Hemp to petition the circuit court within a
certain period of time in order to effectuate the expungement.
                                                14
                                                                         No.     2013AP1163-CR



We conclude it does not.               Further, we conclude the detaining or

probationary authority must forward the certificate of discharge

to     the   court     of     record       upon       the        individual      defendant's

successful completion of his sentence and at that point the

process      of    expungement       is    self-executing.               Wisconsin        Stat.

§ 973.015(2) places no burden on the individual defendant to

forward his certificate of discharge to the court of record and

petition for expungement within a certain period of time.

       ¶26    Wisconsin Stat. § 973.015(2) requires:

       Upon successful completion of the sentence the
       detaining or probationary authority shall issue a
       certificate of discharge which shall be forwarded to
       the court of record and which shall have the effect of
       expunging the record.       If the person has been
       imprisoned, the detaining authority shall also forward
       a copy of the certificate of discharge to the
       department.
       ¶27    Once    an     individual        defendant         successfully      completes

his    sentence,      the    plain     language       of    the       expungement    statute

mandates a self-executing process.                    The legislature's use of the

word    "shall"       indicates        that     the     legislature            required    the

detaining or probationary authority to both issue a certificate

of discharge and forward the certificate to the court of record.

See Rotfeld v. Wis. Dep't of Natural Res., 147 Wis. 2d 720, 726,

434 N.W.2d 617 (Ct. App. 1988) (explaining the word "may" is

permissive,        while     "shall"      is    presumed         to   indicate     mandatory

action).      As we will explain below, in this context we interpret

"shall" to be mandatory.                  Thus, if the circuit court finds a
defendant         eligible    for    expungement            at     sentencing,      once     an


                                               15
                                                                     No.    2013AP1163-CR



individual successfully completes his sentence, the "detaining

or   probationary      authority           shall    issue      a     certificate        of

discharge, which shall be forwarded to the court of record and

which shall have the effect of expunging the record."                                 Wis.

Stat. § 973.015(2) (emphasis added).                   In other words, upon the

successful completion of the defendant's sentence, the detaining

or probationary authority must issue a certificate of discharge,

and must forward that certificate to the court of record as a

matter of course.          When this process is completed, expungement

is   effectuated.          Wis.   Stat.      § 973.015(2)          ("Upon    successful

completion      of   the    sentence        the    detaining        or     probationary

authority shall issue a certificate of discharge which shall be

forwarded to the court of record and which shall have the effect

of expunging the record.").

      ¶28   We read statutes to avoid surplusage and the use of

the word "also" in the statute indicates that the detaining or

probationary authority is to forward the certificate to both the

court of record and the DOC.                Wis. Stat. § 973.015(2) ("If the
person has been imprisoned, the detaining authority shall also

forward     a   copy   of     the        certificate     of     discharge        to    the

department.") (emphasis added).                 Here, if we were to accept the

State's     interpretation,         we     would    read      "also"       out   of    the

sentence.       "Also" means "in addition."                The American Heritage

Dictionary of the English Language 53 (5th ed. 2011).                            The use

of the phrase "shall also forward" in describing the "detaining

authority's" responsibility to forward the certificate to the
DOC indicates that, if the "person has been imprisoned," the
                                           16
                                                          No.     2013AP1163-CR



detaining      authority   has   the    responsibility    to     forward   the

certificate of discharge to the DOC, in addition to forwarding

it to the court of record.          See Matasek, 353 Wis. 2d 601, ¶18.

("'[E]very word appearing in a statute should contribute to the

construction of the statute.'") (internal citation omitted).

       ¶29    Further support for our conclusion is found in Wis.

Stat. § 973.09(5)(a) and § 973.09(5)(c).            When a probationer is

discharged from probation, the DOC is to complete and send one

of two forms.        Wisconsin Stat. § 973.09(5)(a)(1) requires the

issuance of a "certificate of discharge from probation for the

felony for which he or she was placed on probation if, at the

time of discharge, the probationer is on probation or parole for

another felony."       Wisconsin Stat. § 973.09(5)(a)(2) requires the

issuance of a certificate of final discharge to a probationer if

the underlying conviction was for a felony and the probationer

is not on probation or parole for another felony.               A certificate

of final discharge was issued in the instant case as Hemp was

not on probation or parole for another felony.                 Further, Wis.
Stat. § 973.09(5)(c) requires the DOC, when the probationer is

discharged from probation, to "[i]n all cases, notify the court

that placed the probationer on probation that the period of

probation      has   expired."     "When    two   or   more     statutes   are

involved, we seek to construe them so that they are harmonious."

State ex rel. Rupinski v. Smith, 2007 WI App 4, ¶19, 297 Wis. 2d
749, 728 N.W.2d 1 (internal citations omitted).                Reading these

statutes together with Wis. Stat. § 973.015(2), we conclude that
once    the    detaining   or    probationary     authority     forwards   the
                                       17
                                                                 No.    2013AP1163-CR



certificate of discharge to the court of record, expungement has

been       effectuated.    Having    already      assigned   the       detaining   or

probationary authority the duty to forward the certificate to

the court of record, it would be absurd to construe the statute,

absent any plain language to the contrary, to also require the

defendant       to   forward   to   the   court    of   record    the    very   same

certificate.         See Kalal, 271 Wis. 2d 633, ¶46 (explaining that

we interpret statutory language "in relation to the language of

surrounding or closely-related statutes").

       ¶30     The State argues Wis. Stat. § 973.015 uses the passive

voice, leaving the identity of the actors indeterminate.                        While

the statute does indeed use the passive voice, we cannot agree

that the identity of the actors is indeterminate.                        As we have

already concluded, the statute places the duty to forward the

certificate with the detaining or probationary authority.9

       ¶31     If the legislature wished to place the burden on an

individual defendant to petition for expungement and forward his

       9
       The Division of Community Corrections' Operations Manual
belies the State's argument, that it is the defendant's duty to
forward the certificate, as it directs its agents to forward to
the court of record the certificate of discharge, which has the
effect of expunging the record. DCC Operations Manual, Division
of Community Corrections 01.01.02, 06.26.01-06.26.05 (Oct. 21,
2013),           http://doc.wi.gov/community-resources/probation-
parole/dcc-operations-manual ("Within ten days following the
discharge date, the agent shall forward information to the court
indicating whether or not the offender has successfully
completed probation. . . . Upon notification of discharge, the
court will expunge the record.").     The Division of Community
Corrections supervises individuals on probation, parole, or
extended supervision.


                                          18
                                                                     No.    2013AP1163-CR



certificate of discharge it could have easily done so.                           In two

other expungement statutes, the legislature clearly required an

individual     defendant        to    petition      for   expungement.        See   Wis.

Stat. § 165.77(4) (requiring a defendant to petition for the

expungement        of   DNA    records);     Wis.    Stat.   § 938.355(4m)(a)        ("A

juvenile who has been adjudged delinquent under s. 48.12, 1993

stats., or s. 938.12 may, on attaining 17 years of age, petition

the   court    to       expunge      the   court's    record    of    the    juvenile's

adjudication.").          If we were to follow the State's and court of

appeals' construction we would read language into the statute

which the legislature did not include.                    "We should not read into

the   statute      language       that     the    legislature   did    not    put   in."

Brauneis, 236 Wis. 2d 27, ¶27.                   "The more reasonable presumption

is that the legislature chose its terms carefully and precisely

to express its meaning."                   Ball v. Dist. No. 4, Area Bd. of

Vocational, Technical & Adult Educ., 117 Wis. 2d 529, 539, 345
N.W.2d 389 (1984).             If the legislature wished to assign similar

duties to similarly situated defendants, it has already shown it
is capable of doing so.              Matasek, 353 Wis. 2d 601, ¶21.

      ¶32     The statute neither requires, nor suggests, that the

defendant has the duty to petition for expungement.                          The phrase

"shall      have    the       effect"      plainly    indicates      that    once    the

certificate of discharge has been forwarded by the detaining or

probationary authority, expungement has been effectuated.                           Wis.

Stat. § 973.015(2).            Thus, the forwarding of the certificate of

discharge to the circuit court is what triggers expungement, not
the filing and approval of a petition.                    The expungement statute
                                             19
                                                                No.    2013AP1163-CR



simply does not require a person who successfully completes his

sentence to take any affirmative action to obtain expungement.

See 67 Wis. Op. Atty. Gen. 301 (1978) ("Subsec. (2) [of Wis.

Stat.     § 973.015]    must   be   construed      to    mean   that    [once   the

detaining      or      probationary       authority      has    forwarded        the

certificate of discharge, its] filing [with the court of record]

will give notice to the clerk of courts to physically strike

from the record all references to the name and identity of the

defendant.").10        After the detaining or probationary authority

forwards    the     certificate     of    discharge,     expungement      has   been

effectuated, and the defendant need not take any action.

     ¶33     Here,     no   doubt     exists      that    Hemp's      probationary

authority forwarded his certificate of discharge to the circuit

court.     The circuit court's Criminal Court Record reflects that

it received the certificate of discharge.                Hemp's case entry for

January      24,       2012,      shows        "Notice     of      case     status

change: Discharge."         Once the probationary authority forwarded

the certificate, expungement was effectuated, and neither Hemp




     10
       "[A] statutory interpretation by the attorney general 'is
accorded even greater weight, and is regarded as presumptively
correct, when the legislature later amends the statute but makes
no changes in response to the attorney general's opinion.'"
Schill v. Wis. Rapids Sch. Dist., 2010 WI 86, ¶126, 327 Wis. 2d
572, 786 N.W.2d 177 (internal citation omitted).             The
expungement   statute  has   been  amended   eight  times  since
67 Wis. Op. Atty. Gen. 301 (1978), yet the applicable language
has remained the same.      Section 973.015(2) has never been
amended to require any action by an individual defendant.


                                          20
                                                           No.     2013AP1163-CR



nor his probationary authority had to take additional action.11

Thus, whether or not Hemp had a "change in circumstances" (as

the State argues) is irrelevant.

      ¶34   The State, however, suggests that we must look to Form

CR-266, which, in its view, places the responsibility on the

defendant to forward his certificate of discharge to the court

of record and petition for expungement.              Form CR-266 is titled

"Petition    to    Expunge    Court   Record   of   Conviction,"    which    the

State argues the defendant must file with the court of record.

However, the State is mistaken as Hemp had no duty to use Form

CR-266, as he was not required to do so by the plain language of

§ 973.015.        Form CR-266 is a mechanism that a defendant could

use   to    petition    for    expungement     should    the     detaining    or


      11
        Obviously the clerk of the court had to go through and
strike Hemp's name from the records, but this is a mere
formality, as the forwarding of the certificate of discharge by
Hemp's probationary authority had the effect of expunging the
record.    Wisconsin Stat. § SCR 72.06 (2013-14) provides the
process for expungement:

      SCR 72.06. Expunction. When required by statute or
      court order to expunge a court record, the clerk of
      the court shall do all of the following:

      (1) Remove any paper index and nonfinancial                   court
      record and place them in the case file.

      (2) Electronically remove any automated nonfinancial
      record, except the case number.

      (3) Seal the entire case file.

      (4) Destroy expunged court records in accordance with
      the provisions of this chapter.


                                       21
                                                                            No.       2013AP1163-CR



probationary authority fail in its statutory duty to forward the

certificate of discharge, but its use is not mandatory as it is

not   required       by    Wis.    Stat.       § 973.015.              Further,        this   form

contradicts        the    statute's      plain       language,         as   it        attempts    to

shift the burden of forwarding the defendant's certificate of

discharge from the detaining or probationary authority, to the

individual defendant.               Form CR-266 requires the defendant to

state,      under    oath,        that    "[t]he       detaining            or    probationary

authority has issued a certificate of discharge.                                       A copy is

attached."     The expungement statute imposes no such duty.

      ¶35    Accordingly,         we     direct      that       form    CR-266         be   revised

consistent with this opinion.                      A defendant is not required to

use form CR-266 in order to effectuate expungement.                                   Rather, the

detaining or probationary authority must forward the certificate

of discharge to the clerk of court of the court of record.                                        It

is this forwarding which has the effect of expunging the record.

It would be inconsistent with both the plain language of the

statute      and     with       common      sense          to     expect          a     (usually)
unrepresented individual seeking expungement, who is (usually)

neither educated in the law nor in legal procedure, to perform

the   inspection          necessary       to        ensure       that       expungement          was

effectuated.         To be clear, one who has successfully completed

probation     need        not   forward        a    copy     of    his       certificate          of

discharge, as that duty does not rest with him, but with the

detaining or probationary authority.

      ¶36    The court of appeals also erroneously concluded that
the certificate of discharge must be approved by the circuit
                                               22
                                                                   No.    2013AP1163-CR



court.      Hemp, 353 Wis. 2d 146, ¶13.                  Once the detaining or

probationary authority forwards a certificate of discharge to

the court of record, expungement is effectuated.                         By inferring

the     necessity       of    court    approval,     the    court        of    appeals'

construction of the statute imposes additional requirements that

are contrary to the statute's plain language.                  See Brauneis, 236
Wis. 2d 27, ¶27 ("We should not read into the statute language

that the legislature did not put in.").

      ¶37      Finally, we wish to briefly explain that the circuit

court    and    court    of    appeals     incorrectly     determined         that   Wis.

Stat. § 973.015 contains an implicit time limit.                         There is no

basis in Wis. Stat. § 973.015 on which the court of appeals or

the circuit court could find such a time limit within which a

defendant must petition for expungement.                   As we have explained,

a court should not read language into a statute.                         Matasek, 353
Wis. 2d 601, ¶20.

      ¶38      Here,    the     probationary     authority     did       forward      the

certificate       of    discharge,       which     completed    the       expungement
process     and   should       have   expunged     the   record.         However,     for

reasons unknown to us, Hemp's record was not expunged.                               This

failure led Hemp to bring his petition for expungement, which

the circuit court denied as untimely.                The legislature, via Wis.

Stat. § 973.015, placed no burden on Hemp to petition at all,

let alone within a certain period of time, and the circuit court

did not have the authority to add such a condition.                              Hemp's

expungement       was        effectuated    upon     the    forwarding          of    his
certificate of discharge by his probationary authority to the
                                           23
                                                                      No.       2013AP1163-CR



court    of   record.         Wis.    Stat.       § 973.015(2)       ("Upon      successful

completion       of   the     sentence        the     detaining       or    probationary

authority shall issue a certificate of discharge which shall be

forwarded to the court of record and which shall have the effect

of expunging the record.").

   C. The Circuit Court Improperly Exercised its Discretion in

                             Denying Hemp Expungement.

       ¶39    Finally, we examine whether the circuit court could

reverse the decision it made at sentencing to find Hemp eligible

for expungement conditioned upon the successful completion of

his sentence.         We conclude, in accord with Matasek, that the

circuit court improperly exercised its discretion when it denied

Hemp expungement.            Once Hemp successfully completed probation

the    circuit    court      did    not    have     the   discretion       to    refuse    to

expunge Hemp's record.

       ¶40    Nothing in the expungement statute grants the circuit

court the authority to revisit an expungement decision.                                   The

fact that the circuit court cannot re-examine the decision is
emphasized by our decision in Matasek.                       The only point in time

at which a circuit court may make an expungement decision is at

the sentencing hearing.              Matasek, 353 Wis. 2d 601, ¶45.                  If the

circuit court exercises its discretion in ordering expungement

upon    the    successful          completion       of    the    sentence,         and    the

defendant      successfully          completes        that      sentence,        then     the

defendant      has        earned,    and     is     automatically          entitled       to,

expungement.          A    circuit    court       cannot     amend    its       expungement


                                             24
                                                                       No.     2013AP1163-CR



order, and once the detaining or probationary authority forwards

the certificate of discharge, expungement is effectuated.

       ¶41    Here     the     circuit     court      found      Hemp        eligible     for

expungement       at      sentencing        stating       "I'm     going        to      grant

expungement      upon     successful        completion      of    probation."             The

court's      Criminal     Court    Record      also    states:     "Upon        successful

completion of probation, the court GRANTS expungement."                                 After

Hemp    successfully         completed      probation       and    his        probationary

authority forwarded his certificate to the court of record, the

circuit       court     exceeded         its     authority        in     denying         Hemp

expungement.

       ¶42    In ordering Hemp to produce a "personal statement" the

court opined:

       had the defendant applied for an expungement a year
       ago, his petition probably would have been granted.
       But now the circumstances are such that he is asking
       the court to ignore his recent behavior and to assist
       him in the defense of his new charges by ordering
       expungement in this case.
Matasek       prohibits       a   circuit      court      from    re-exercising           its

discretion under the circumstances of the instant case.                                  Id.,

¶43    ("By    deciding       expunction       at   the   time    of     sentencing,        a

circuit court creates a meaningful incentive for the offender to

avoid reoffending.") (emphasis added).                     The circuit court here

disregarded       the        statute's      plain      language        and      improperly

exercised its discretion by asking for a "personal statement,"

giving the State a chance to respond, and ultimately denying

expungement.         Once the circuit court realized that expungement
had not been effectuated, it had the plain duty to see to the

                                            25
                                                                         No.     2013AP1163-CR



completion of the expungement process.                          Instead, the circuit

court asked for a "personal statement" from Hemp and gave the

State a chance to respond, neither of which it had the authority

to do.      Thus, the circuit court incorrectly concluded Hemp's

desire for expungement did not "ripen" until he was charged with

a   subsequent        offense.           Hemp    always         had   the       desire      for

expungement       because     its     benefits       reach        much         further      than

mitigating future offenses.                See Leitner, 253 Wis. 2d 449, ¶38.

Wisconsin Stat. § 973.015 does not allow for the kind of "wait

and see" approach taken by the circuit court here.12

                                    V. CONCLUSION

     ¶43    Therefore,        we      first        hold     that         the        successful

completion       of      probation        automatically           entitled           Hemp    to

expungement.            Second,      we     hold     Wis.        Stat.      § 973.015         is

unambiguous       and    places     no     burden    on     Hemp      to       petition     for

expungement within a certain period of time because the duty to

forward    the    certificate        of    discharge       rests      solely         with   the

detaining    or     probationary          authority.        Finally,           we    hold   the
circuit     court       improperly       exercised        its    discretion          when     it

reversed its decision to find Hemp eligible for expungement.


     12
       "If the legislature allows the circuit court to take
the . . . 'wait-and-see' approach, offenders will be uncertain
whether the circuit court will expunge the record and this
uncertainty might provide a weaker incentive to an offender to
complete his or her sentence successfully."       Matasek, 353
Wis. 2d 601, ¶43.




                                            26
                                                            No.   2013AP1163-CR



Accordingly, the decision of the court of appeals is reversed,

and we remand to the circuit court with the instructions that

the clerk of courts expunge Hemp's record.



By the Court.-The decision of the court of appeals is reversed,

and   the   cause   is   remanded   to    the   circuit   court   for   further

proceedings consistent with this opinion.




                                         27
    No.   2013AP1163




1